DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 2/24/2021.  The amendment, remarks, pages 7-10, filed therein has overcome the previous double patenting rejection and under 35 U.S.C 102 by Aronhalt et al and the Telephone Interview on 2/26/21.  Therefore, the rejections of the claims, the double patenting rejection now have been withdrawn.  Further, the terminer disclaimer was filed and approved by the office on 2/24/2021.
	Claims 301-315, 321-325 are allowed.
	The following is an examiner’s statement of reasons for allowance:  Claim 301 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including the steps of positioning a platform between a first and second jaws while the jaws are in an open state and while a retainer member retains a buttress on the platform…. Wherein in response to a clamping action of an end effector….. the retainer member releases the buttress from the platform.
Claim 321:  has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including the steps of positioning a platform between a first and second jaws while the jaws are in an open state and while a retainer member retains a buttress on the platform…. Wherein in response to a clamping action of an end effector; a curved distal tip of the first jaw is received by the receiving feature of the buttress applier cartridge….. the retainer member releases the buttress from the platform.
Claim 324:  has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including the steps of positioning a platform between a first and second jaws while the jaws are in an open state and while a buttress is retained on the platform…. Wherein in response to the clamping action of an end effector; a curved feature of the first jaw is received by the receiving feature of the buttress applier cartridge… the buttress is released from the platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771